
	

113 HRES 522 IH: Expressing support for designation of September 2014 as “National Brain Aneurysm Awareness Month”.
U.S. House of Representatives
2014-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 522
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2014
			Mr. Tiberi (for himself and Mr. Neal) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for designation of September 2014 as National Brain Aneurysm Awareness Month.
	
	
		Whereas a brain aneurysm is an abnormal saccular or fusiform bulging of an artery in the brain;
		Whereas an estimated 1 out of every 50 people in the United States has a brain aneurysm;
		Whereas brain aneurysms are most likely to occur in people between the ages of 35 and 60 and there
			 are typically no warning signs;
		Whereas brain aneurysms are more likely to occur in women than in men by a 3-to-2 ratio;
		Whereas young and middle aged African-Americans have a higher risk of brain aneurysm rupture
			 compared to Caucasian Americans;
		Whereas various risk factors can contribute to the formation of a brain aneurysm, including
			 smoking, hypertension, and a family history of brain aneurysms;
		Whereas approximately 6,000,000 people in the United States have a brain aneurysm;
		Whereas an unruptured brain aneurysm can lead to double vision, vision loss, loss of sensation,
			 weakness, loss of balance, incoordination, and speech problems;
		Whereas a brain aneurysm is often discovered when it ruptures and causes a subarachnoid hemorrhage;
		Whereas a subarachnoid hemorrhage can lead to brain damage, hydrocephalus, stroke, and death;
		Whereas each year, more than 30,000 people in the United States suffer from ruptured brain
			 aneurysms and 40 percent of these people die as a result;
		Whereas annually, between 3,000 and 4,500 people in the United States with ruptured brain aneurysms
			 die before reaching the hospital;
		Whereas a number of advancements have been made in recent years regarding the detection of
			 aneurysms, including the computerized tomography (CT) scan, the magnetic
			 resonance imaging (MRI) test, and the cerebral arteriogram, and early
			 detection can save lives;
		Whereas various research studies are currently being conducted in the United States in order to
			 better understand, prevent, and treat brain aneurysms; and
		Whereas the month of September would be an appropriate month to designate as “National Brain
			 Aneurysm Awareness Month”: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the designation of National Brain Aneurysm Awareness Month; and
			(2)continues to support research to prevent, detect, and treat brain aneurysms.
			
